Citation Nr: 0319339	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for status post right total 
ankle arthroplasty.  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran requested a hearing that was held before the 
undersigned at the RO in March 2003.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

While the veteran's service medical records are unavailable, 
he has testified as to in-service ankle injuries, and a 
continuity of right ankle symptomatology since service.  He 
has also provided a statement from a private physician that 
recurrent inversion injuries in service caused the 
development of progressive, post-traumatic arthritis of the 
right ankle that required a total ankle arthroplasty in 1999.  
The physician apparently did not have an opportunity to 
review the veteran's records.  A medical examination with 
review of the record and an opinion as to etiology of the 
veteran's right ankle condition is necessary.

At the March 2003 hearing, the veteran submitted additional 
medical evidence.  Subsequently, the United States Court of 
Appeals for the Federal Circuit essentially held that the 
Board could not consider newly received evidence in the first 
instance without affording a claimant an opportunity to have 
that evidence considered by the RO.  Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the etiology of 
any current right ankle disability.  Send 
the claims folder for review.  The 
examiner should acknowledge in the 
examination report that the claims folder 
was reviewed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
right ankle disability is related to the 
right ankle injuries reported by the 
veteran in service.  The examiner should 
provide reasons for the opinion.

2.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a supplemental 
statement of the case, and return the case 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


